UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ROBERT CLARK CIVIL ACTION
VERSUS
JAMES LEBLANC, ET AL. NO. 19-00512-BAJ-SDJ

RULING AND ORDER

Before the Court is Plaintiffs pro se Request for Emergency Temporary
Restraining Order (TRO) (Doc. 59) and Request for Emergency TRO
Continued (Doce. 65). Plaintiff seeks a temporary restraining order (TRO) “enjoining
Defendants, their successors in office, agents, employees, and all other persons acting
in concern [sic] and/or participating with them to provide the Plaintiff with adequate
medically needed medical treatments in the form of (a) a follow up visit with
endocrinologist; [or] (b) allow Plaintiff to dress and groom as a phenotypic female,
until [sic] after a hearing has been held pertaining to this TRO, and then only if this
order has been rescinded.” (Doc. 59, p. 1). Specifically, Plaintiff requests that the
Court order the prison to allow Plaintiff to style her hair in “effeminate styles (braids,
plaits, ponytails, perms, relaxers, arched eyebrows and more).” (Doc. 65).

The Court denied Plamtiffs request for a temporary restraining order, yet
ordered Defendants to file their response to the request for a preliminary injunction.
(Doc. 60). Defendants filed an opposition. (Doc. 62). Plaintiff filed a reply. (Doc. 66).

For the foregoing reasons, Plaintiffs Motions are DENIED.

 

 
I. BACKGROUND

Plaintiff is a transgender woman incarcerated at Louisiana State Penitentiary
@LSP”). (Doc. 1). On August 7, 2019, Plaintiff filed suit against LSP alleging that
Defendants unconstitutionally “deny inmates with gender dysphoria individualized
medically appropriate treatment.” (Doc. 1, p. 13). Plaintiff has, to date, filed three
main motions for a temporary restraining order. See (Docs. 10, 40, 61). The Court
granted the first motion, finding that, at the time, Plaintiff was “being denied
necessary treatment for gender dysphoria that meets the prevailing standards of
care.” (Doc. 11, p. 5). Specifically, the Court found that LSP offered Plaintiff “no viable
option to relieve the ongoing gender dysphoria.” (/d.). However, Plaintiffs second
motion was denied because Defendants demonstrated that, as of May 21, 2020,
Plaintiff was receiving the recommended medication and treatment for her gender
dysphoria. (Doc. 48, p. 3).

Plaintiff requests that the Court mandate that Defendants provide her with a
follow-up visit with an endocrinologist, permit her to “dress and groom as a female”,
particularly with regard to her hair, and release her to a less restricted custody
status. (Doc. 59, p. 1). Defendants argue that Plaintiff has a follow-up visit scheduled
with an endocrinologist, thus Plaintiffs request is now moot, and that her other
requested relief jeopardizes security at LSP and should be denied. (Doc. 62).

Il. LAW AND ANALYSIS
A. Standard
Generally, preliminary injunctions and temporary restraining orders are
designed to preserve the status quo prior to the Court’s consideration of a case on its

2

 

 
merits and are not intended as a substitute for relief on the merits of the case. See
Hederal Savings and Loan Ins. Corp. v. Dixon, 835 F.2d 554, 558 (th Cir. 1987).
“Injunctive relief is an extraordinary and drastic remedy, and should only be granted
when the movant has clearly carried the burden of persuasion.” Anderson v. Jackson,
556 F.3d 351, 360 (5th Cir. 2009) (quoting, Holland Am. Ins. Co. v. Succession of Roy,
777 F.2d 992, 997 (5th Cir. 1974). “The party seeking such relief must satisfy a
cumulative burden of proving each of the four elements enumerated before a
temporary restraining order or prelimmary injunction can be granted.” Clark v.
Prichard, 812 F.2d 991, 993 (5th Cir. 1987). “Specifically, the movant must show: (1)
a substantial likelihood that plaintiff will prevail on the merits, (2) a substantial
threat that plaintiff will suffer irreparable injury if the injunction is not granted, (3)
that the threatened injury to plaintiff outweighs the threatened harm the injunction
may do to defendant, and (4) that granting the preliminary injunction will not
disserve the public interest.” Holland Am. Ins. Co., 777 F.2d at 997 (quoting, Canal
Auth. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974).

B. Discussion
i. Grooming

As the Court noted in its initial ruling granting Plaintiffs motion for a
temporary restraining order, injunctions are not designed to circumvent the normal
procedures of litigation. (Doc. 35, p. 2). Here, Plaintiff now requests that the Court
order LSP to take positive action and allow Plaintiff to dress and present as a woman,
a request substantially in line with her underlying complaint. See (Doc. 65); (Doc. 1).

Unhke Piaintiffs initial motion, which requested that the Court enjoin LSP from
3

 

 
cutting Plaintiffs hair, this motion does not “simply maintain[] the status quo
pendente lite.” See Martinez v. Mathews, 544 F.2d 1238, 1248 (5th Cir. 1976). Such
relief “is particularly disfavored, and should not be issued unless the facts and law
clearly favor the moving party.” Id.

Dr. Warren M. Frazer, the physician who examined Plaintiff and diagnosed
her with gender dysphoria, recommended that she “be allowed to dress and groom as
a phenotypic female to the extent that it does not jeprodize [sic] the security policies
of the prison.” (Doc. 38-1, p. 2). Defendants assert that Plaintiffs requested
hairstyles, particularly braids, are in conflict with LSP’s security policies. (Doc. 62,
p. 4). As of September 2, 2015, the LSP “Offender Grooming” Policy states that “Hair
length... shall only be regulated in order to comply with necessary and reasonable
health (sanitation), safety and security factors. Judgments of what constitutes a
health (sanitation), safety or security problem shall be made by the responsible
official and justified through explanation of the hazard involved.” (Doc. 62-1, p. 1).
Defendants note that buns and braids are prohibited at LSP because they interfere
with search procedures and therefore constitute a security concern. (Doc. 62, p. 4).
Defendants do not address Plaintiffs counterargument that these styles do not
present security concerns at women’s facilities.

Plaintiff argues that Defendants “have manufactured security concerns” to
prevent her from receiving gender-affirming treatment. (Doc. 65, p. 3). However,
Courts have found, particularly in the religious context, that grooming policies in

prisons that limit the length and styling of incarcerated individuals’ hair due to

 
security concerns are permissible. See, e.g, Longoria v. Dretke, 507 F.3d 898 (5th Cir.
2007) (prison grooming policy requiring short hair did not violate Religious Land Use
and Institutionalized Persons Act); But see Ware v. Louisiana Dept. of Corrs.,
866 F.3d 263 (5th Cir. 2017) (grooming policy prohibiting prisoners from having
dreadlocks violated the Religious Land Use and Institutionalized Persons Act).

Similarly, Plaintiff argues that “Defendants halve] failed to show or explain
why natural born females are allowed long hair and hair styles no matter how violent
their history is but Plaintiff and other transgender prisoners are not.” The Fifth
Circuit has long held that a difference in the application of hair length policies
between prisoners in separate facilities is not an equal protection violation. Hill v.
stelle, 587 F.2d 214 th Cir. 1976). Plaintiff has not demonstrated that other
inmates at LSP are permitted to wear their hair long, outside of those who receive
religious accommodations.

Given the security concerns alleged, Plaintiff has not demonstrated a
substantial likelihood that she will prevail on the merits of her claim. Similarly,
Plaintiff has not demonstrated that she will suffer irreparable injury if the injunction
is not granted. Plaintiff is currently receiving hormone treatment, as will be
discussed, and is permitted to wear her hair longer than would otherwise be
permitted as LSP is enjoined from cutting it unless she requests it. As such, her
request for a preliminary injunction is denied as to these claims.

li. Endocrinologist

The Eighth Amendment forbids cruel and unusual punishments. The Supreme

Court has construed this prohibition to include “deliberate indifference to serious

5

 
medical needs of prisoners.” Gibson v. Collter, 920 F.8d 212, 219 (6th Cir. 2019) (citing
Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 285). To establish deliberate
indifference, Plaintiff must (1) demonstrate a serious medical need and (2) show that
Defendants acted with deliberate indifference to that medical need. Id. (citations
omitted). Deliberate indifference cannot be established by showing mere negligence
or inadvertence. Id.

There does not appear to be a dispute as to whether Plaintiff has established a
serious medical need. She has done so.! Rather, Plaintiff argues that Defendants have
failed to adequately address her medical needs and have thus acted with deliberate
indifference to such needs. In support, Plaintiff alleges that her treatment for gender
dysphoria has been put on hold “for over a year.” (Doc. 65, p. 7). However, Defendants
note that, due to restrictions stemming from the COVID-19 crisis, many
non-emergency appointments were put on hold. (Doc. 62, p. 4). As restrictions have
now been lifted, Plaintiffs treatments have resumed. Indeed, Plaintiff had an
appointment with Dr. Frazer on March 22, 2021. As such, Plaintiff has not
demonstrated that irreparable harm will result if her Motion is denied because this

concern is moot.

 

1 The Court notes that on April 22, 2021, the United States Department of Justice filed a
Statement of Interest in the case of Diamond v. Ward, 5:20-cv-00453-MTT (Doc. 65). There,
the Department argued that “[p]rison officials are |} deliberately indifferent to transgender
prisoners’ gender dysphoria when they categorically deny certain types of treatment without
consideration of individualized assessments conducted by qualified medical professionals and
widely-accepted standards of care that indicate such treatments are medically necessary.”
(Doc. 65, p. 16),

 
iii. Custody Status

Defendants note that Plaintiff is housed in restrictive custody because she
attacked a cellmate in 2018 with a padlock. (Doc. 62). The cell mate died from his
injuries, and Plaintiff was charged with second degree murder. (Id.). While Plaintiff
disputes the characterization of the situation, she does not dispute the fact that she
is in restrictive custody due to this incident. (Doc. 65, p. 1). Plaintiff has not
demonstrated that the public interest favors any modification of her custody status,
and therefore her motion is denied with respect to this claim.

Il. CONCLUSION

Accordingly,

IT IS ORDERED that Plaintiffs requests for a temporary restraining order
and preliminary injunction (Docs. 59, 61, 65) are DENIED.

IT IS FURTHER ORDERED that this matter is REFERRED to the
Magistrate Judge for further proceedings.

sie

Baton Rouge, Louisiana, this day of May, 2021

    

aS

JUDGE BRIAN-A_ JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

 

 
